Case 19-05138-pmb           Doc 17   Filed 04/24/19 Entered 04/24/19 07:36:03     Desc Main
                                     Document Page 1 of 6




     IT IS ORDERED as set forth below:



     Date: April 23, 2019
                                                       _____________________________________
                                                                     Paul Baisier
                                                             U.S. Bankruptcy Court Judge

  _______________________________________________________________


                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION

In re:                                             :
                                                   :      CASE NO. 19-52577-PMB
GMI GROUP, INC.,                                   :
                                                   :      CHAPTER 11
               Debtor.                             :
                                                   :
                                                   :
GMI GROUP, INC.,                                   :
                                                   :
               Plaintiff,                          :
                                                   :      ADVERSARY PROCEEDING
v.                                                 :
                                                   :      NO. 19-5138
UNIQUE FUNDING SOLUTIONS, LLC,                     :
                                                   :
               Defendant.                          :
                                                   :

                               ORDER GRANTING INJUNCTION

         This matter came before the Court on April 15, 2019 at 10:00 a.m. (“Hearing”) on

Debtor’s Emergency Motion for Temporary Restraining Order and Preliminary and Permanent
Case 19-05138-pmb         Doc 17      Filed 04/24/19 Entered 04/24/19 07:36:03               Desc Main
                                      Document Page 2 of 6


Injunction (Docket No. 7) (“Motion”) filed April 4, 2019.1 In the Motion, the Debtor seeks an

order temporarily, preliminarily, and permanently restraining and enjoining the above-referenced

Defendant (“Defendant”) from pursuing any and all collection activities against the Debtor’s

principal, Kayla Dang (“Ms. Dang”), as the asserted guarantor of an obligation purportedly owed

by the Debtor to Defendant. The Debtor seeks such relief pursuant to 11 U.S.C. § 105 and Federal

Rule of Civil Procedure 65, incorporated and made applicable herein by Federal Rule of

Bankruptcy Procedure 7065.

        The following parties appeared at the Hearing: the Debtor, counsel for the Debtor, Ms.

Dang, an internal accountant for the Debtor (“Accountant”), and counsel for Defendant.               The

Court heard arguments from both parties, took evidence and heard testimony from Ms. Dang and

the Accountant.

        As a general matter, the automatic stay of 11 U.S.C. § 362(a) does not extend to non-debtor

guarantors in Chapter 11 cases. See Saxby's Coffee Worldwide, LLC v. John Larson et al. (In re

Saxby's Coffee Worldwide, LLC), 440 B.R. 369, 378 (Bankr. E.D. Pa. 2009)(“The automatic stay

of the Bankruptcy Code, 11 U.S.C. § 362(a), applies only to a debtor and may not be invoked by

entities such as sureties, guarantors, co-obligors, or others with a similar legal or factual nexus to

the . . . debtor.”)(internal citations and quotations omitted). However, “[i]n certain circumstances,

‘bankruptcy courts have the power to restrain legal action by creditors of the debtor against non-

debtor third parties’ under § 105.” In re A & B Associates, L.P., 2017 WL 4511354, at *3 (Bankr.

S.D. Ga. Sept. 29, 2017)(quoting In re Monroe Well Service, Inc., 67 B.R. 746, 751 (Bankr. E.D.

Pa. 1986)).




1
 The Motion was supplemented by a Brief in Support of Emergency Motion for Temporary Restraining Order and
Preliminary and Permanent Injunction (Docket No. 8)( “Brief”) filed by the Debtor on April 4, 2019.
Case 19-05138-pmb          Doc 17     Filed 04/24/19 Entered 04/24/19 07:36:03             Desc Main
                                      Document Page 3 of 6




       The party seeking an injunction pursuant to Section 105 must demonstrate the following:

“(1) a danger of imminent, irreparable harm to the estate or the debtor's ability to reorganize; (2) a

reasonable likelihood of a successful reorganization; (3) the balance of equities tips in favor of the

debtor as opposed to the creditor who would be restrained; and (4) the public interest in successful

bankruptcy reorganizations outweighs other competing societal interests.” Id.

       In the context of seeking an injunction to restrain a creditor from initiating and prosecuting

collection activities against a non-debtor, courts have enjoined such actions under the following

circumstances:

                 1. [W]hen the non-debtor owns assets which will either be a source of funds for the
                 debtor or when the preservation of the non-debtor's credit standing will play a
                 significant role in the debtor's attempt to reorganize;

                 2. [U]pon a showing that the non-debtor's time, energy and commitment to the
                 debtor are necessary for the formulation of a reorganization plan; and

                 3. [W]here the relationship between the non-debtor and debtor is such that a finding
                 of liability against the non-debtor would effectively be imputed to the debtor, to the
                 detriment of the estate.

In re Saxby's Coffee Worldwide, LLC, 440 B.R. at 379. Similarly, a court may enjoin an action

against a non-debtor where such a proceeding would “adversely affect the debtor's estate where

the issues were inextricably interwoven, where the action threatened to disrupt the debtor's

operations, where there were common questions of law and fact, or where the action would

diminish the debtor's ability to formulate a plan.” In re Friedman's, Inc., 336 B.R. 896, 898 (Bankr.

S.D. Ga. 2005)(quoting In re Ionosphere Clubs, Inc., 111 B.R. 423, 434 (Bankr. S.D.N.Y.

1990))(internal quotations omitted).

       Upon consideration of the agreement of the parties, the testimony and other evidence

introduced at this Hearing and at the Hearing in the companion case, Adversary Proceeding No.
                                                3
Case 19-05138-pmb             Doc 17        Filed 04/24/19 Entered 04/24/19 07:36:03                        Desc Main
                                            Document Page 4 of 6




19-05137,2 and relevant law, and for the reasons set forth herein and on the record at the Hearing,

it is hereby ORDERED that the Motion is GRANTED; and it is further

          ORDERED that Defendant (and any successors in interest to Defendant) is hereby

ENJOINED from pursuing any collection activities of any kind or character whatsoever against

Ms. Dang including, without limitation (i) taking any further action to domesticate in Georgia any

judgment it may have against her; (ii) enforcing in any way any such judgment; or (iii) engaging

in any actions, including debits, setoffs, or garnishments, to collect on or otherwise enforce any

obligation of Ms. Dang to Defendant so long as this Adversary Proceeding is pending; and it is

further

          ORDERED that as consideration for this Injunction, Ms. Dang shall not sell any real

property assets owned by her or by an LLC owned by her without then escrowing net proceeds

of such sales after the payment of expenses (such as repairs, renovations, delinquent mortgages,

utilities, and other such expenses which add to the value of the underlying real estate). Such

escrow shall be held in the escrow account of counsel for Debtor for use in the Chapter 11

Reorganization. It is, further

          ORDERED that as further consideration for this Injunction, Ms. Dang understands that all

similarly situated creditors are to be treated similarly and, in this regard, she shall immediately,


2
  The Court found the following facts at the Hearing: (i) Ms. Dang is the sole owner of the Debtor, and is its principal
executive officer; (ii) Ms. Dang’s efforts are critical to the operational and reorganizational efforts of the Debtor, and
her time is presently fully subscribed in those activities; (iii) Ms. Dang owns personal assets that appear to be material
and that she presently intends to use in connection with the reorganization efforts of the Debtor; (iv) although this
Chapter 11 case is in its early stages and thus no specific reorganization has been proposed by the Debtor, there is not
presently any evidence that would suggest that the Debtor will not be able to reorganize; and (v) the Court has before
it in this Adversary Proceeding a complaint (that has not yet been responded to) in which the Debtor disputes the
validity of Defendant’s underlying claim on a basis that appears (based solely on the arguments made in the complaint
and without prejudice to the Defendant’s right to contest same) to be serious and nontrivial, suggesting that there may
be a legitimate issue regarding the validity of such claim.
                                                            4
Case 19-05138-pmb        Doc 17    Filed 04/24/19 Entered 04/24/19 07:36:03          Desc Main
                                   Document Page 5 of 6




notify counsel for all restrained parties of any other actions taken by guarantors of other debts

against her personally while the Injunction is pending.

                                   [END OF DOCUMENT]

PREPARED AND PRESENTED BY:

STEINFELD & STEINFELD, PC
/s/ Shayna M. Steinfeld
Shayna M. Steinfeld, State Bar No. 622895
31 Lenox Pointe, NE
Atlanta, Ga 30324
404/636-7786
shayna@steinfeldlaw.com

FREED HOWARD LLC
/ s/ Gary S. Freed.
Gary S. Freed, State Bar No 275275
Gerald Chichester, Georgia Bar No. 210202
101 Marietta Sreet, NW, Suite 3600
Atlanta, Ga 30303
470/839-9300
gary@freedhoward.com
gerald@freedhoward.com

Attorneys for Plaintiff, GMI Group, Inc.

READ AND APPROVED:

 MATHEW A. SCHUH, PC
/s/ Mathew A. Schuh.
Mathew A. Schuh, State Bar No. 630253
(Signed by Shayna M. Steinfeld
By Express Permission Granted April 23, 2019)
Two Midtown Plaza, Suite 1350
1349 West Peachtree Street
Atlanta, GA 30309




                                                5
Case 19-05138-pmb      Doc 17    Filed 04/24/19 Entered 04/24/19 07:36:03   Desc Main
                                 Document Page 6 of 6




                                     DISTRIBUTION LIST



Shayna M. Steinfeld, Esq.
Steinfeld & Steinfeld, PC
31 Lenox Pointe, NE
Atlanta, GA 30324

Gary S. Freed, Esq.
Gerald Chichester, Esq.
Freed Howard, LLC
101 Marietta Sreet, NW, Suite 3600
Atlanta, GA 30303

GMI Group, Inc.
130 Stone Mountain Street
Lawrenceville, GA 30046

Unique Funding Solutions, LLC
2715 Coney Island Avenue
Brooklyn, NY 112235

Mathew A. Schuh,Esq.
Mathew A. Schuh, PC
Two Midtown Plaza, Suite 1350
1349 West Peachtree Street
Atlanta, GA 30309


United States Trustee
362 Richard Russell Federal Building
75 Ted Turner Drive, SW
Atlanta, GA 30303




                                             6
